HamiltoN, Judge,
delivered tbe following opinion:
Tbe complainant sues for damages resulting, first, from tbe alleged arrest and, second, from an alleged assault upon tbe person of tbe plaintiff by tbe general manager of tbe defendant company. Tbe demurrer raises tbe question of joinder of tbe •company and tbe official in question.
1. Tbe old rule used to be that a corporation could not be beld to authorize a tort on tbe part of its employees, but tbe modern doctrine is that a tort committed witbin tbe general scope of tbe agent’s authority may be visited upon the corporation itself. Merchants’ Nat. Bank v. State Nat. Bank, 10 Wall. 604, 19 L. ed. 1008; Singer Mfg. Co. v. Rahn, 132 U. S. 518, 33 L. ed. 440, 10 Sup. Ct. Rep. 175. There is tbe exception that, if tbe agent goes outside of bis employment to commit a tort for bis own purposes, and not for tbe ends of the corporation, be is liable, and tbe corporation is not. Tbe complaint, however, is drawn upon tbe theory that tbe defendant McCormick acted as is alleged in trying to collect the debt alleged to be due from tbe plaintiff to tbe defendant company. This would be witbin tbe general scope of bis employment, and if there was excess on bis part it is not shown by tbe pleadings, and cannot be considered by itself until it arises upon tbe evidence.
2. Tbe demurrer is directed more especially to the joinder of tbe principal and tbe agent, but, whatever may have been earlier doubts on tbe subject, it is now settled that a corporation may be joined as a defendant with its agent or servant in *364an action to recover damages for a tortious act committed by the agent in the general line of his previously conferred authority. This extends even to assault and battery. 10 Cyc. 1209, 1213.
The demurrer is therefore overruled.